PER CURIAM.
Lawrence Brown appeals the denial of his petition for writ of mandamus. After Brown was returned to custody in 1988 for violation of parole, all gain time accrued prior to his 1986 release from prison was forfeited. Brown sought without success to have the lost gain time restored pursuant to Rule 33-11.015, Florida Administrative Code. He then filed the petition that is the subject of this appeal.
The trial court found, and we agree, that restoration of gain time under the rule is a discretionary, rather than a ministerial, function. Accordingly, mandamus will not lie to compel performance. City of Miami Beach v. Mr. Samuel’s, Inc., 351 So.2d 719 (Fla.1977).
Additional arguments regarding the initial forfeiture of the gain time, presented to the trial court in a motion for rehearing, are without merit. Raske v. Martinez, 876 F.2d 1496 (11th Cir.), cert. denied, 493 U.S. 993, 110 S.Ct. 543, 107 L.Ed.2d 540 (1989).
Affirmed.
SCHOONOVER, C.J., LEHAN and FRANK, JJ., concur.